Judgment entered in the Supreme Court,
Per Curiam.
This indictment is for the offence of unlawfully *471and maliciously carrying upon the person of the defendant, a concealed deadly weapon, to wit, a pistol, with an intent, unlawfully and maliciously, to do bodily harm to another, contrary to the Act of 5th May 1864, section 1, 1 Brightly 323, pi. 40. Such an unlawful act and malicious intent as this has no protection under the 21st section of the Bill of Rights, saving the right of the citizens to bear arms in defence of themselves and the state.
The objection to the imposition of costs, on the ground that a verdict of not guilty was rendered, is equally futile. We must presume the jury had a good reason for doing so, arising in the conduct of the defendant. And even if the indictment had been so defective that no conviction could have rested upon it, still the right to impose costs existed. This jvas expressly decided, and good reasons stated for the decision, in the Commonwealth v. Tilghman, 4 S. & R. 127.
Sentence of the Quarter Sessions for the costs affirmed.